Exhibit 10.49


OUTSOURCE AGREEMENT

THIS OUTSOURCE AGREEMENT (this “Agreement”), dated as of August 2, 2004, is made
by and between GKK Manager LLC, a Delaware limited liability company (the
“Manager”), and SL Green Operating Partnership, L.P., a Maryland limited
partnership (“SL Green”).


RECITALS

WHEREAS, Manager provides certain management services to Gramercy Capital Corp.
(the “Parent”) and GKK Capital LP (the “Operating Partnership” and collectively
with the Parent, the “Company”) pursuant to that certain Management Agreement,
dated as of the date hereof (the “Management Agreement”), by and among the
Company and the Manager;

WHEREAS, Manager desires to avail itself of the experience, advice and
assistance of SL Green to provide various services related to the Parent’s
obligations as a publicly registered and traded company; and

WHEREAS, SL Green is willing to perform the services described below on the
terms and conditions hereinafter set forth.

WHEREAS, the Company has agreed in the Management Agreement to reimburse Manager
for certain Expenses (as defined in the Management Agreement) incurred in
connection with the Services obtained from SL Green or other third party service
providers.


AGREEMENT

NOW THEREFORE, in consideration of the mutual agreements herein set forth and
intending to be legally bound, the parties hereto agree as follow:

1.     Services.  SL Green agrees to provide the following services (the
“Services”) to the Manager upon its request:

(1)           assisting the Company in complying with all regulatory
requirements, including, but not limited to, any filings, periodic reporting,
and communications, applicable to the Company required under the Securities Act
of 1933, as amended;

(2)           assisting the Company in complying with all regulatory
requirements applicable to the Company in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and all reports and documents, if any, required
under the Securities Exchange Act of 1934, as amended;

(3)           assisting the Company in complying with all regulatory
requirements applicable to the Company required by the New York Stock Exchange;

(4)           assisting the Company with all regulatory requirements applicable
to the Company required by the Sarbanes-Oxley Act of 2002;

 

--------------------------------------------------------------------------------


 

(5)           communicating on the Company’s behalf with the holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

(6)           administering the issuance of any stock under the stock incentive
plan to the Company’s executive officers or the employees of the Manger; and

(7)           performing such other services as may be required from time to
time for management and other activities relating to the Services as the Manager
shall reasonably request.

2.     Term.  This Agreement shall remain in full force and effect throughout
the term of the Management Agreement as extended in accordance therewith and
terminate simultaneously with the expiration or earlier termination of the
Management Agreement, except that SL Green may terminate this Agreement at any
time on 60 days notice to Manager.

3.     Fees.

For the Services, SL Green will receive from Manager an annual fee, equal to
$1,250,000 per year, payable in monthly installments in arrears on or before the
fifth day after the month end.  The amount of the fee hereunder shall be
increased by 3% over the prior year’s charge in each year after the first year. 
Manager shall be directly obligated to pay accrued fees hereunder, whether or
not reimbursed by the Company for such fees as contemplated by the Management
Agreement.

4.     Confidentiality.

(a)   SL Green shall keep confidential any nonpublic information obtained
relating to its performance of the Services and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement), except as permitted or contemplated by the Management Agreement or
as required by regulatory or other governmental authorities.  The provisions of
this Section 4(a) shall survive the expiration or earlier termination of this
Agreement.

(b)   Promptly after the expiration or earlier termination of this Agreement, SL
Green shall return to Manager all confidential and proprietary information
provided to or obtained by SL Green pursuant to or in connection with this
Agreement and the performance of the Services hereunder, including all copies
and extracts thereof in whatever form, in its possession or under its control.

5.     Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and mailed, faxed or
delivered by hand or courier service:

(a)   If to Manager, to:

GKK Manager LLC

420 Lexington Avenue

New York, New York 10170

Attention: Office of General Counsel

 

(b)   If to SL Green, to:

 

2

--------------------------------------------------------------------------------


 

SL Green Operating Partnership,  L.P.

420 Lexington Avenue

New York, New York 10170

Attention: General Counsel

 

6.     Cooperation; Further Assistance.  Each party hereto shall cooperate with
and provide assistance to the other parties consistent with the terms and
conditions hereof to enable (a) the full performance of all obligations
hereunder, and (b) the review and audit of books and records as they relate to
the provision of the Services; such cooperation and assistance to include,
without limitation, providing the other parties and their respective
representatives and agents (including, without limitation, outside auditors)
with reasonable access, during normal business hours and upon reasonable advance
notice, to its employees, representatives and agents and its books, records,
offices and properties relating to the Services.

7.     Entire Agreement.  Except for the applicable provisions of the Management
Agreement, this Agreement shall constitute the entire agreement among the
parties relating to the subject matter hereof and shall supersede all other
prior or contemporary agreements, understandings, negotiations and discussions
whether oral or written.

8.     Amendment and Modification; Assignment.  Neither this Agreement nor any
of the terms or provisions hereof may be changed, supplemented, waived, modified
or assigned except by a written instrument executed by the parties hereto (or in
the case of a waiver, by the party granting such waiver); provided, however,
Manager may assign this Agreement to any affiliate to whom Manager assigns the
Management Agreement (pursuant to the terms thereof).

9.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which may be signed by any of the parties hereto, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

10.   Governing Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by, construed,
interpreted and enforced in accordance with the laws of the State of New York.

11.   Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
hereof and the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

12.   Definitions and Interpretation.

(a)   Defined Terms.  Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Management Agreement.

(b)   Singular and Plural Forms.  The use herein of the singular form shall also
denote the plural form, and the use herein of the plural form shall denote the
singular form, as in each case the context may require.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to hereto have duly executed this Agreement as
of the day and year first written above.

GKK MANAGER LLC

 

By:

 

 

 

Name:

 

Title:

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By:

 

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------